poosenneemancan Ben ee tem me

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Blue Angel Realty, Inc., NOV 2 0209

Plaintiff,
19-cy-3293 (AJN)
—-VvV—
ORDER
Ben Carson, Secretary of Housing and Urban
Development, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On October 11, 2019, Plaintiff filed a motion to extend time to complete service nunc pro
tunc. See Dkt. No. 16. On October 16, 2019, the Government, on behalf of Defendants,
responded and represented that it could not take a position as to whether individuals allegedly
named in their individual capacities were properly served because it did not yet have authority to
represent those individuals in their individual capacities. Dkt. No. 17. On October 29, 2019, the
Government advised the Court that the Department of Justice determined that individual capacity
authority was not necessary. Dkt. No. 18.

As of the date of this Order, Plaintiff has not submitted a reply in further support of its
motion. Any such reply shall be filed by November 25, 2019. If the Court is not in receipt of a
reply by that time, it will deem the motion fully briefed.

SO ORDERED.

Dated: November Ne , 2019
New York, New York

N
aN \ \\
ALISON J. NATHAN
United States District Judge

 

 
